By the Court :
This ease is submitted to the court on an agreed statement of facts, and it seems to us that there is one fact agreed which is decisive of its merits. The plaintiff claims as purchaser at sheriff’s sale, and produces the sheriff’s deed as evidence of title. The-judgment under which the sale was had was rendered in Champaign county in favor of the Dayton Manufacturing Company v, Jason B. Coleman and others, in July, 1817. The said Coleman died intestate in the year 1821, and thafi.fa. under which the levy upon the premises was made was issued on October 14, 1828. The property was levied upon as the property of Coleman, who-had been dead about seven years; his lands, if he had any, had descended upon his heirs, and no scire facias had been taken out to revive the judgment against them or against the terre-tenants.This execution was improvidently issued. A sale under it would confer no right upon the purchaser. This question was fully considered by this court.in the case of Lessee of Massie’s Heirs v. Long, etc., 2 Ohio, 287, where it was held that such sales were of no validity. Without examining the other points made, we are satisfied that upon this the- defendant must have judgment.